Name: Commission Directive 90/630/EEC of 30 October 1990 adapting to technical progress Council Directive 77/649/EEC on the approximation of the laws of the Member States relating to the field of vision of motor vehicle drivers
 Type: Directive
 Subject Matter: organisation of transport;  European Union law;  technology and technical regulations
 Date Published: 1990-12-06

 Avis juridique important|31990L0630Commission Directive 90/630/EEC of 30 October 1990 adapting to technical progress Council Directive 77/649/EEC on the approximation of the laws of the Member States relating to the field of vision of motor vehicle drivers Official Journal L 341 , 06/12/1990 P. 0020 - 0029 Finnish special edition: Chapter 13 Volume 20 P. 0022 Swedish special edition: Chapter 13 Volume 20 P. 0022 COMMISSION DIRECTIVEof 30 October 1990adapting to technical progress Council Directive 77/649/EEC on the approximation of the laws of the Member States relating to the field of vision of motor vehicle drivers(90/630/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/649/EEC of27 September 1977 on the approximation of the laws ofthe Member States relating to the field of vision of motor vehicles (1), as last amended by Commission Directive 88/366/EEC (2), and in particular Article 5 thereof, Whereas, in view of experience gained and of the state of the art, it is now appropriate to render more precise the test procedure laid down in Annex III to Directive 77/649/EEC, and in particular, to align it to the latest developments in the United Nations Economic Commission for Europe; Whereas the provisions of this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives on the removal of technical barriers to trade in motor vehicles, HAS ADOPTED THIS DIRECTIVE: Article 1Annex III to Directive 77/649/EEC is hereby amended in accordance with the Annex to this Directive. Article 21. With effect from 1 May 1991 no Member State may, on grounds relating to field of vision: - refuse, in respect of a type of vehicle, to grant EEC type-approval, or to issue the copy of the certificate provided for in the last indent of Article 10 (1) of Directive 70/156/EEC (3), or to grant national type-approval, or- prohibit the entry into service of vehicleswhere the field of vision of drivers of such type of vehicle or of such vehicles has been determined in accordance with Directive 77/649/EEC, as amended by this Directive. 2. With effect from 1 October 1991 Member States: - shall no longer issue the copy of the certificate provided for in the last indent of Article 10 (1) of Directive 70/156/EEC in respect of a type of vehicle of which the driver's field of vision has not been determined in accordance with Directive 77/649/EEC, as amended by this Directive, - may refuse to grant national type-approval of a type of vehicle of which the driver's field of vision has not been determined in accordance with Directive 77/649/EEC, as amended by this Directive. Article 3Member States shall implement the provisions necessary in order to comply with this Directive before 1 May 1991. They shall forthwith inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. Article 4This Directive is addressed to the Member States. Done at Brussels, 30 October 1990. For the CommissionMartin BANGEMANNVice-President(1) OJ N ° L 267, 19. 10. 1977, p. 1. (2) OJ N ° L 181, 12. 7. 1988, p. 40. (3) OJ N ° L 42, 23. 2. 1970, p. 1. ANNEX Annex III to Directive 77/649/EEC is replaced by the following: 'Annex IIIPROCEDURE FOR DETERMINING THE "H'` POINT AND THE ACTUAL TORSO ANGLE FOR SEATING POSITIONS IN MOTOR VEHICLES1. PURPOSEThe procedure described in this Annex is used to establish the "H'' point location and the actual torso angle for one or several seating positions in a motor vehicle and to verify the relationship of measured data to design specifications given by the vehicle manufacturer (1)2. DEFINITIONSFor the purposes of this Annex: 2.1. "Reference data'' means one or several of the following characteristics of a seating position: 2.1.1. the "H'' point and the "R'' point and their relationship, 2.1.2. the actual torso angle and the design torso angle and their relationship. 2.2. "Three-dimensional 'H' point machine'' (3 DH machine) means the device used for the determination of "H'' points and actual torso angles. This device is described in Appendix 1 to this Annex; 2.3. "'H' point'' means the pivot centre of the torso and thigh of the 3 DH machine installed in the vehicle seat in accordance with paragraph 4 below. The "H'' point is located in the centre of the centreline of the device which is between the "H'' point sight buttons on either side of the 3 DH machine. The "H'' point corresponds theoretically to the "R'' point (for tolerances see item 3.2.2 below). Once determined in accordance with the procedure described in paragraph 4, the "H'' point is considered fixed in relation to the seat-cushion structure and to move with it when the seat is adjusted; 2.4. "'R' point'' or "seating reference point'' means a design point defined by the vehicle manufacturer for each seating position and established with respect to the three-dimensional reference system; 2.5. "Torso-line'' means the centreline of the probe of the 3 DH machine with the probe in the fully rearward position; 2.6. "Actual torso angle'' means the angle measured between a vertical line through the "H'' point and the torso line using the back angle quadrant on the 3 DH machine. The actual torso angle corresponds theoretically to the design torso angle (for tolerances see item 3.2.2 below); 2.7. "Design torso angle'' means the angle measured between a vertical line through the "R'' point and the torso line in a position which corresponds to the design position of the seat-back established by the vehicle manufacturer; 2.8. "Centreplane of occupant'' (C/LO) means the median plane of the 3 DH machine positioned in each designated seating position; it is represented by the co-ordinate of the "H'' point on the "Y'' axis. For individual seats, the centreplane of the seat coincides with the centreplane of the occupant. For other seats, the centreplane of the occupant is specified by the manufacturer; 2.9. "Three-dimensional reference system'' means a system as described in Appendix 2 to this Annex; 2.10. "Fiducial marks'' are physical points (holes, surfaces, marks or indentations) on the vehicle body as defined by the manufacturer; 2.11. "Vehicle measuring attitude'' means the position of the vehicle as defined by the coordinates of fiducial marks in the three-dimensional reference system. 3. REQUIREMENTS3.1. Data presentationFor each seating position where reference data are required in order to demonstrate compliance with the provisions of the present Directive, all or an appropriate selection of the following data shall be presented in the form indicated in Appendix 3 to this Annex: 3.1.1. the coordinates of the "R'' point relative to the three-dimensional reference system; 3.1.2. the design torso angle; 3.1.3. all indications necessary to adjust the seat (if it is adjustable) to the measuring position set out in item 4.3 below. 3.2. Relationship between measured data and design specifications3.2.1. The coordinates of the "H'' point and the value of the actual torso angle obtained by the procedure set out in item 4 below shall be compared, respectively, with the coordinates of the "R'' point and the value of the design torso angle indicated by the vehicle manufacturer. 3.2.2. The relative positions of the "R'' point and the "H'' point and the relationship between the design torso angle and the actual torso angle shall be considered satisfactory for the seating position in question if the "H'' point, as defined by its coordinates, lies within a square of 50 mm side length with horizontal and vertical sides whose diagonals intersect at the "R'' point, and if the actual torso angle is within 5g of the design torso angle. 3.2.3. If these conditions are met, the "R'' point and the design torso angle shall be used to demonstrate compliance with the provisions of this Directive. 3.2.4. If the "H'' point or the actual torso angle does not satisfy the requirements of item 3.2.2 above, the "H'' point and the actual torso angle shall be determined twice more (three times in all). If the results of two of these three operations satisfy the requirements, the conditions of item 3.2.3 above shall apply. 3.2.5. If the results of at least two of the three operations described in item 3.2.4 above do not satisfy the requirements of item 3.2.2 above, or if the verification cannot take place because the vehicle manufacturer has failed to supply information regarding the position of the "R'' point or regarding the design torso angle, the centroid of the three measured points or the average of the three measured angles shall be used and be regarded as applicable in all cases where the "R'' point or the design torso angle is referred to in this Directive. 4. PROCEDURE FOR "H'' POINT AND ACTUAL TORSO ANGLE DETERMINATION4.1. The vehicle shall be preconditioned at the manufacturer's discretion, at a temperature of 20 ± 10 gC to ensure that the seat material reaches room temperature. If the seat to be checked has never been sat upon, a 70 to 80 kg person or device shall sit on the seat twice for one minute to flex the cushion and back. At the manufacturer's request, all seat assemblies shall remain unloaded for a minimum period of 30 minutes prior to installation of the 3 DH machine. 4.2. The vehicle shall be at the measuring attitude defined in item 2.11 above. 4.3. The seat, if it is adjustable, shall be adjusted first to the rearmost normal driving or riding position, as indicated by the vehicle manufacturer, taking into consideration only the longitudinal adjustment of the seat, excluding seat travel used for purposes other than normal driving or riding positions. Where other modes of seat adjustment exist (vertical, angular, seat-back, etc.) these will be then adjusted to the position specified by the vehicle manufacturer. For suspension seats, the vertical position shall be rigidly fixed corresponding to a normal driving position as specified by the manufacturer. 4.4. The area of the seating position contacted by the 3 DH machine shall be covered by a muslincotton, of sufficient size and appropriate texture, described as a plain cotton fabric having 18,9threads per cm$ and weighing 0,228 kg/m$ or knitted or non-woven fabric having equivalent characteristics. If a test is run on a seat outside the vehicle, the floor on which the seat is placed shall have the same essential characteristics (1) as the floor of the vehicle in which the seat is intended to be used. 4.5. Place the seat and back assembly of the 3 DH machine so that the centreplane of the occupant (C/LO) coincides with the centreplane of the 3 DH machine. At the manufacturer's request, the 3 DH machine may be moved inboard with respect to the C/LO if the 3 DH machine is located so far outboard that the seat edge will not permit levelling of the 3 DH machine. 4.6. Attach the foot and lower leg assemblies to the seat pan assembly, either individually or by using the T-bar and lower leg assembly. A line through the "H'' point sight buttons shall be parallel to the ground and perpendicular to the longitudinal centreplane of the seat. 4.7. Adjust the feet and leg position of the 3 DH machine as follows: 4.7.1. Designated seating position: driver and outside front passenger4.7.1.1. Both feet and leg assemblies shall be moved forward in such a way that the feet take up natural positions on the floor, between the operating pedals if necessary. Where possible the left foot shall be located approximately the same distance to the left of the centreplane of the 3 DH machine as the right foot is to the right. The spirit level verifying the transverse orientation of the 3 DH machine is brought to the horizontal by readjustment of the seat pan if necessary, or by adjusting the leg and foot assemblies towards the rear. The line passing through the "H'' point sight buttons shall be maintained perpendicular to the longitudinal centreplane of the seat. 4.7.1.2. If the left leg cannot be kept parallel to the right leg and the left foot cannot be supported by the structure, move the left foot until it is supported. The alignment of the sight buttons shall be maintained. 4.7.2. Designated seating position: outboard rearFor rear seats or auxiliary seats, the legs are located as specified by the manufacturer. If the feet then rest on parts of the floor which are at different levels, the foot which first comes into contact with the front seat shall serve as a reference and the other foot shall be so arranged that the spirit level giving the transverse orientation of the seat of the device indicates the horizontal. 4.7.3. Other designated seating positions: The general procedure indicated in item 4.7.1 above shall be followed except that the feet shall be placed as specified by the vehicle manufacturer. 4.8. Apply lower leg and thigh weights and level the 3 DH machine. 4.9. Tilt the back pan forward against the forward stop and draw the 3 DH machine away from the seat-back using the T-bar. Reposition the 3 DH machine on the seat by one of the following methods: 4.9.1. If the 3 DH machine tends to slide rearward, use the following procedure. Allow the 3 DH machine to slide rearward until a forward horizontal restraining load on the T-bar is no longer required i.e. until the seat pan contacts the seat-back. If necessary reposition the lower leg; 4.9.2. If the 3 DH machine does not tend to slide rearward, use the following procedure. Slide the 3 DH machine rearward by applying a horizontal rearward load to the T-bar until the seat pan contacts the seat-back (see figure 2 of Appendix 1 to this Annex). 4.10. Apply a 100 ± 10 N load to the back and pan assembly of the 3 DH machine at the intersection of the hip angle quadrant and the T-bar housing. The direction of load application shall be maintained along a line passing by the above intersection to a point just above the thigh bar housing (see figure 2 of Appendix 1 to this Annex). Then carefully return the back pan to the seat-back. Care must be exercised throughout the remainder of the procedure to prevent the 3 DH machine from sliding forward. 4.11. Install the right and left buttock weights and then, alternately, the eight torso weights. Maintain the 3 DH machine level. 4.12. Tilt the back pan forward to release the tension on the seat-back. Rock the 3 DH machine from side to side through a 10g arc (5g to each side of the vertical centreplane) for three complete cycles to release any accumulated friction between the 3 DH machine and the seat; During the rocking action, the T-bar of the 3 DH machine may tend to diverge from the specified horizontal and vertical alignment. The T-bar must therefore be restrained by applying an appropriate lateral load during the rocking motions. Care shall be exercised in holding the T-bar and rocking the 3 DH machine to ensure that no inadvertent exterior loads are applied in a vertical or fore and aft direction. The feet of the 3 DH machine are not to be restrained or held during this step. If the feet change position, they should be allowed to remain in that attitude for the moment. Carefully return the back pan to the seat-back and check the two spirit levels for zero position. If any movement of the feet has occurred during the rocking operation of the 3 DH machine, they must be repositioned as follows: Alternately, lift each foot off the floor the minimum necessary amount until no additional foot movement is obtained. During this lifting, the feet are to be free to rotate; and no forward or lateral loads are to be applied. When each foot is placed back in the down position, the heel is to be in contact with the structure designed for this. Check the lateral spirit level for zero position; if necessary, apply a lateral load to the top of the back pan sufficient to level the 3 DH machine's seat pan on the seat. 4.13. Holding the T-bar to prevent the 3 DH machine from sliding forward on the seat cushion, proceed as follows: (a) return the back pan to the seat-back; (b)alternately apply and release a horizontal rearward load, not to exceed 25 N, to the back angle bar at a height approximately at the centre of the torso weights until the hip angle quadrant indicates that a stable position has been reached after load release. Care shall be exercised to ensure that no exterior downward or lateral loads are applied to the 3 DH machine. If another level adjustment of the 3 DH machine is necessary, rotate the back pan forward, re-level, and repeat the procedure from item 4.12. 4.14. Take all measurements: 4.14.1. The coordinates of the "H'' point are measured with respect to the three-dimensional reference system. 4.14.2. The actual torso angle is read at the back angle quadrant of the 3 DH machine with the probe in its fully rearward position. 4.15. If a re-run of the installation of the 3 DH machine is desired, the seat assembly should remain unloaded for a minimum period of 30 min prior to the re-run. The 3 DH machine should not be left loaded on the seat assembly longer than the time required to perform the test. 4.16. If the seats in the same row can be regarded as similar (bench seat, identical seats, etc.) only one "H'' point and one "actual torso angle'' shall be determined for each row of seats, the 3 DH machine described in Appendix 1 to this Annex being seated in a place regarded as representative for the row. This place shall be: 4.16.1. in the case of the front row, the driver's seat; 4.16.2. in the case of the rear row or rows, an outer seat. Appendix 1 DESCRIPTION OF THE THREE DIMENSIONAL "H'' POINT MACHINE (;) (3 DH machine)1. Back and seat pansThe back and seat pans are constructed of reinforced plastic and metal; they simulate the human torso and thigh and are mechanically hinged at the "H'' point. A quadrant is fastened to the probe hinged at the "H'' to measure the actual torso angle. An adjustable thigh bar, attached to the set pan, establishes the thigh centreline and serves as a baseline for the hip angle quadrant. 2. Body and leg elementsLower leg segments are connected to the seat pan assembly at the T-bar joining the knees, which is a lateral extension of the adjustable thigh bar. Quadrants are incorporated in the lower leg segments to measure knee angles. Shoe and foot assemblies are calibrated to measure the foot angle. Two spirit levels orient the device in space. Body element weights are placed at the corresponding centres of gravity to provide seat penetration equivalent to a 76 kg male. All joints of the 3 DH machine should be checked for free movement without encountering noticeable friction. (;) The machine corresponds to that described in ISO Standard 6549-1980. For details of the construction of the 3 DH machine refer to Society of Automotive Engineers (SAE), 400 Commonwealth Drive, Warrendale, Pennsylvania 15096, United States of America. >START OF GRAPHIC><?aa8K>Figure 1<?aa8N>3 DH MACHINE ELEMENTS DESIGNATIONBack panTorso weight hangerBack angle levelHip angle quadrantSeat panThigh weight padT-bar joining the kneesProbeBack angle quadrant<(BLK0)QT>''H'`</(BLK0)QT> point sight button<(BLK0)QT>''H'`</(BLK0)QT> point pivotLateral levelThigh barKnee angle quadrantFoot angle quadrant>END OF GRAPHIC>>START OF GRAPHIC><?aa8K>Figure 2<?aa8N> DIMENSIONS OF THE 3 DH MACHINE ELEMENTS AND LOAD DISTRIBUTIONDirection and point ofapplication of loadVariable from108 to 424 mmTorso weightsButtock weights432 mmThigh weights417 mmLeg weights<?aa4L"END OF GRAPHIC>Appendix 2 THREE-DIMENSIONAL REFERENCE SYSTEM1. The three-dimensional reference system is defined by three orthogonal planes established by the vehicle manufacturer (see figure) ( ¹). 2. The vehicle measuring attitude is established by positioning the vehicle on the supporting surface such that the coordinates of the fiducial marks correspond to the values indicated by the manufacturer. 3. The coordinates of the ''R'` point and the ''H'` point are established in relation to the fiducial marks defined by the vehicle manufacturer. >START OF GRAPHIC>+ Z+ X+ YZero Y plane (verticallongitudinal zero plane)Zero X plane (verticaltransverse zero plane)Zero Z plane(horizontalzero plane)Supporting surface<?aa8K>Three-dimensional reference system<?aePD8>( ¹) The reference system corresponds to ISO standard 4130-1978. >END OF GRAPHIC>Appendix 3 REFERENCE DATA CONCERNING SEATING POSITIONS1. Coding of reference dataReference data are listed consecutively for each seating position. Seating positions are identified by a two-digit code. The first digit is an Arabic numeral and designates the row of seats, counting from the front to the rear of the vehicle. The second digit is a capital letter which designates the location of the seating position in a row, as viewed in the direction of forward motion of the vehicle; the following letters shall be used. - L = left, - C= centre, - R= right. 2. Description of vehicle measuring attitude2.1. Coordinates of fiducial marksX . Y . Z . 3. List of reference data3.1. Seating position: . 3.1.1. Coordinates of ''R'` pointX . Y . Z . 3.1.2. Design torso angle: . 3.1.3. Specifications for seat adjustment ( ¹)horizontal: . vertical: . angular: . torso angle: . Note: List reference data for further seating positions under items 3.2, 3.3 etc. ( ¹) Strike out what does not apply.'(1) In any seating position other than front seats where the "H'' point cannot be determined using the "three-dimensional 'H' point machine'' or procedures, the "R'' point indicated by the manufacturer may be taken as a reference at the discretion of the competent authority. (1) Tilt angle, height difference with a seat mounting, surface texture, etc.